Citation Nr: 1630007	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-24 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a skin disability claimed as a rash on the entire body, to include as a result of in-service exposure to herbicides.


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had honorable active duty service in the U.S. Air Force from September 1967 through May 1971, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his behalf.


REMAND

The Veteran was scheduled for a Board hearing a VA's Central Office (VACO) in July 2016.  In June 2016, the Veteran requested to reschedule this hearing as a videoconference hearing at his local RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing via video- teleconference from the RO for the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter being remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment, as it is being remanded by the Board for appropriate action.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

